﻿
Allow me to begin by warmly congratulating the President on his election to preside over this session of the General Assembly. He brings to his role a wealth of experience at the United Nations and, as a former Foreign Minister, in international affairs generally. The ties between Australia and Nigeria date from the very inception of Nigeria's nationhood and have always been close aid productive. I look forward to close personal co-operation with him during my presence here, and to a rewarding General Assembly under his leadership.
This year we mark the fiftieth anniversary of the start of the Second World War, a war which took more lives, and visited more devastation, than any conflict in human history. The end of that war aid the beginning of the United Nations were closely linked. The founding and sustaining inspiration of this Organization has been a vision of world peace, achieved end sustained through international co-operation.
It is an appropriate time now to reflect on how that vision has fared, to look back on what has been achieved, to see what more can be achieved, and to ask what more needs to be done to maximise the United Nations role in maintaining international peace and security. So it is on these themes - on the United Nations role in peace-making, peace-keeping and disarmament - that I want to focus this Australian contribution to the general debate. It is a contribution made against the background of Australia's position as a founding Member of the United Nations, a nation which has always seen the United Nations as a means of giving small aid middle-sized countries a significant say in international issues and a nation which has, over the years, sought to make a constructive contribution to the United Nations efforts in all three areas of peace-making, peace-keeping and disarmament. 
The political will of the international community to empower the United Nations with the capacity to fulfil the role its founders envisaged has ebbed and flowed in the years since the San Francisco Conference drafted the United Nations Charter. For much of this period, as we all know too well, the cold war cast a long shadow over the work of the Organization. It worked to hamstring the operation of the Security Council, weaken the capacity of the United Nations to deal with regional conflicts, and inject an East-West dimension into virtually every area of the Organization's operations.
But now, by contrast, the thaw that has occurred in the climate of East-West relations in recent years has had a profoundly positive effect on the work of the United Nations. It has cleared the way for United Nations involvement in a record number of peace-keeping operations. It has changed the whole tone of debate in this Hall in a way that makes it easier to arrive at constructive and practical outcomes. And it has, for the first time in many years, opened the door to serious discussion about how to strengthen the peace-making and peace-keeping role of the United Nations.
The primary aim of our Organization remains the maintenance of international peace and security, and there is no doubt that the United Nations can play a hugely important role in peace-making and the avoidance and resolution of international conflict:
In so far as conflict is caused by ignorance of the factual situation or of the motives of rival Sates, or by mutual misunderstanding, the United Nations can act to bring the parties to a common appreciation of the facts and of each other's intentions.
In so far as conflict is caused by angry and emotional reaction to specific problems, the United Nations can act through discussion and delay to institute a cooling-off period until such problems can be approached through peaceful means. In so far as conflict is caused by a lack of imagination in finding original solutions to difficult bilateral problems, the United Nations as an outside party may be able to identify pacific outcomes that the parties directly aid intimately involved cannot see unaided.
In so far as conflict is caused by the ambition of individual leaders, United Nations peace-making can utilize the spotlight of global public opinion to press for more reasonable attitudes.
In so far as conflicts are perpetuated by the unwillingness of the parties to back down and make concessions to one another, United Nations peacemakers can be impartial third parties to whom concessions can more easily be made.
And in so far as conflict is created by irreconcilable national interests, the United Nations can at least interpose itself between the parties until such time as those differences do not have the sort of priority that impels nations towards armed conflict, or until longer-term solutions are found.
The Charter assigns the main responsibility for maintaining international peace and security to the Security Council. Despite its structural and procedural shortcomings the Security Council remains the lynchpin of the United Nations in terms of the Organization's peace-making and peace-keeping functions. In empowering the Secretary-General to bring to the attention of the Security Council any matter which may threaten peace, the Charter's intention was not so much to have the United Nations deal with conflicts once they had broken out as to stop tensions developing into hostilities; its role was essentially preventive. From that evolved the f motion of good offices, which both the Security Council and the Secretary-General have been called upon to exercise in discharging their duties.
For many years, as we again all know, the Security Council has had at best a mixed record in discharging those functions. But the dark days, when action by the Security Council was impeded by political point-scoring or capricious use of the veto, appear to be coming to an end aid being replaced by the Council's use foe a genuine search for solutions to international problems. Certainly, we welcome the more responsive aid responsible recognition by permanent members of the need for decisive steps to make and keep the peace. But it is now timely for us to look more positively end energetically at ways in WHICH the role of the Security Council in averting threats to peace - averting, If you like, our global political environment - can best be strengthened.
Undoubtedly the greatest scope for enhancing the Council's effectiveness lies in improving Its ability to take pre-emptive international action to stop disputes developing into hostilities, for peace-making to be effective, both the Council and the Secretary-General need up-to-date, comprehensive and reliable information on which to base assessments and make recommendations. In his 1989 report on the work of the Organization, Mr. Perez de Cuellar has drawn attention to the problems encountered by the Secretariat in ensuring that it is adequately briefed and prepared to deal with incipient breaches of the peace.
Australia wholeheartedly endorses the Secretary-General’s observations. Prom the outset of the United Nations we have argued that the Secretary-General of the Organization should be encouraged to play a bold part in all the work of this body aid to take a large measure of initiative. In the Security Council In 1985 ray predecessor, Mr. Hayden, indicated Australia 's strong support for proposals that the Secretary-General be more extensively involved as mediator, arbitrator, negotiator or catalyst in seeking solutions to international problems that threaten to disturb the peace. That Is a role that was developed first by Dag Hammarskjold in the context of a period of rigid super-Power hostility. Ironically, the new era of co-operation can bring it to full fruition.
In this Improved International climate we should be willing and able to make major new efforts to Improve the flow of information to the Secretariat and the Security Council. Australia has already assisted the Secretary-General in this respect, but we consider the time has now come for more formal methods of communication. The idea that we would support, already widely canvassed, is that the Security Council should hold periodic meetings at foreign minister level, in closed session, to exchange information and views on those events and developments which could escalate into conflict. There seems to be no dissent as to the usefulness of that idea. Perhaps the first such meeting could take place immediately after this session of the General Assembly.
Despite some inherent limitations in the Secretary-General's capacity to act, Mr. Perez de Cuellar has shown through his own personal initiative and courage a determination to pursue the cause of peace. His energetic diplomacy in seeking an end to the divisions and conflicts in Cyprus and Afghanistan, for example, demonstrate the scope for the Secretary-General's good-offices role, aid we welcome this timely development. But in recognizing and respecting Mr. Perez de Cuellar's endeavours it is no less important for the General Assembly to recognize the contribution it can make to resolving disputes. 
Frustrated as we all sometimes are by repetitious debates and resolutions, we must try to imagine how much worse off the Organization would be if it lacked this representative forum, bringing together as it does not only the great Powers but the medium-sized and small States to exchange information, concerns and experience. It is in this Assembly that the nations of the world ate best able to develop, through their collective expressions of will, appropriate norms of international behaviour against which the actions of individual States might be judged.
The weight of international opinion, as reflected in our debates and resolutions, should not be underestimated. The Australian delegation to the San Francisco Conference of 1945 considered that the General Assembly should have the widest possible powers of discussion and recommendation so that the pressure of world public opinion could be brought to bear upon countries not living up to their international obligations. By the same token, Australia has consistently taken the position that the General Assembly should avoid exacerbating differences and hindering the peace-making process by manifestly provocative resolutions such as that equating Zionism with racism. The General Assembly is at its best and acting truest to the founding spirit of the United Nations when it is acting constructively, seeking solutions to problems and pointing to practical ways forward.
If I may shift the focus now from peace-making to peace-keeping, it is clear that with the renewed confidence now felt by the international community in the opportunities for collective action to keep the peace, the demands on the United Nations machinery have grown greater and have in turn created their own urgent problems for the Organization. The Secretary-General has himself drawn attention to some of the important implications for the United Nations of these both promising and challenging developments. Most recently, the United Nations experience with the peace-keeping operation in №ш1Ь1а has illustrated the consequences of paying insufficient regard to the prerequisites for efficiently carrying out the Security Council's decisions. As a result of problems in resolving funding and related logistical questions, valuable time was lost in deploying the peace-keeping forces in Namibia, and the success of that operation was potentially compromised. We should not allow such a situation to happen again. The obstacles encountered on this occasion can and must be avoided.
It is obvious that a successful United Nations peace-keeping operation requires prior agreement by consensus on its mandate, precise arrangements for its funding, and adequate prior planning for its deployment. Those pre-conditions are all the more imperative because of the expanding role being accorded peace-keeping operations and the renewed interest being shown by Member States in taking part in these exercises. If the international community is to make effective and constructive contributions to keeping the peace and forging long-term solutions to conflicts, greater resources must be put at the disposal of the Secretary-General and the Security Council.
It is essential, in the first place that we overcome the difficulties and delays associated with inadequate arrangements for the financing of peace-keeping operations. In part, their inadequacy arises from the failure of Member States in the past to pay their contributions in full and on time. The Secretary-General has mentioned in his report that one possibility for the future would be the establishment of a special reserve fund for peace-keeping, and this idea should certainly be further elaborated. In the interim, however, it would appear that an increase in the working capital fund by 3100 million would go a long way towards overcoming current problems. That, perhaps along with some form of special fund, would ensure that operations do not founder for lack of reserves at an early stage. The United Nations needs to have in place not only access to funds but also structures and machinery that can spring readily into action. It cannot afford to re-invent the peace-keeping wheel each time the Organization is called on to exert its peace-keeping mandate.
Australia stands ready to help in all those respects. We have participated in most of the United Nations peace-keeping operations, and have been a member of the Special Committee on Peace-keeping Operations since its inception. To contribute to the Organization's capacity to respond to situations requiring peace-keeping services, we would be willing, among other things, to make available to the United Nations the services of a senior Australian army officer to join the military planning staff.
More, of course, is required than ad hoc individual arrangements of that kind. The renaissance of peace-keeping operations has resulted in a vast increase in the number of countries contributing to operations. In the last year, this number has jumped from 23 to 47, and I understand that another 47 countries are looking to participate. The reality is that the sheer number of operations under way or imminent places a large burden on the very competent members of the Secretariat responsible for co-ordinating and planning operations. Member States should acknowledge that it is now time to increase the number of personnel working on these matters, and to ensure that the Secretary-General is in a position to recruit persons of the highest calibre to the task. Australia would also support a review of the structure of the United Nations Secretariat to look at the desirability of bringing all peace-keeping activities under a single division of the Secretariat.
Peace-keeping arrangements have to be not only planned on a professional basis but also effectively implemented at the operational level. There is a very basic but still very important need to institute on a much more formal and regularized basis the training of new members of peace-keeping operations, both in the principles that underline such operations and in the procedures that must be followed.
More training seminars at the regional, national, and international levels are required. An international training centre could be set up directly under the auspices of the United Nations, if that is seen as the most economic and effective way to undertake the task. In any event, training in peace-keeping activities along lines recommended by the United Nations itself could, with advantage, become a component of the regular training given by countries to their national armies.
Equally, in order to facilitate the expeditious and most effective use of troops, Australia would support States designating military units and observers that could be called upon at short notice and undergo appropriate training in advance. To the same end, we would support the establishment of a stockpile of essential supplies, such as transport and communication equipment, that would also be readily available at short notice for new and urgent tasks to which the United Nations becomes committed.
Australia also sees value in exploring, perhaps by means of a study, the possible application of modern technology to peace-keeping operations. While aware of the complexities and sensitivities that, for example, satellite monitoring would entail, an evaluation of the advantages and disadvantages would be a useful next step.
In both planning and Implementing peace-keeping operations, there is a general need, particularly with so many new personnel-contributing countries entering the arena, to tap mote systematically the experience of those countries which have played that role before. Here as elsewhere, better commutation and co-operation will help avoid wasteful repetition and duplication of effort. Consideration of all those steps will take on renewed urgency if and when the United Nations is called upon to sponsor, as Australia believes it should be, an international control mechanism as part of a comprehensive political settlement in Cambodia. It is a sign of the times that what is being proposed here is not a traditional peace-keeping force as such, but a mechanism for supervising, monitoring, and verifying, among other things, a cease-fire, the withdrawal of foreign forces, a cessation of external arms supplies, measures of disarmament, release and exchange of prisoners of war, the holding of democratic elections, and assisting with the maintenance of law and order.
We are gratified that the United Nations Secretariat has taken particular care to prepare itself well in advance for that possible undertaking. Australia was pleased to be able to join the Secretary-General's fact-finding mission to Cambodia, in the context of the Paris Conference on Cambodia, to look at the logistical problems an international control mechanism would face. We see that both as a very useful exploratory exercise in its own right and as a helpful precedent to have created for such planning action in the future.
Peace-keeping is not and should not be an end in itself but a means for establishing the right circumstances in which to advance the cause of peace. But, as some of the more persistent international trouble-spots demonstrate, the customary processes of easing tensions and putting in place the machinery for their indefinite resolution are not sufficient to guarantee global security. What is required is a commitment not only to renouncing the use of force to settle disputes but also to working towards general and complete disarmament.
Disarmament and arms control are not matters exclusively for the great Powers. The super-Powers, for obvious reasons, bear a special responsibility to make real progress towards the eventual elimination of nuclear weapons and other weapons of mass destruction, and in this respect we welcome the very encouraging outcome, covering several arms control issues, of the most recent meetings between the Soviet Union and the United States.
The rest of the international community, however, cannot afford to sit back and await agreements between the major military Powers. There is also a role for multilateral disarmament efforts that involve the middle and small Powers. Indeed, there are some arms control issues that can only be dealt with effectively through multilateral negotiations.
Foremost among them is the abolition of chemical weapons. For 20 years, concerned Governments have been labouring under United Nations auspices in Geneva to produce an international agreement banning the production, stockpiling and use of chemical weapons, weapons which inflict untold misery and suffering on combat forces and civilians alike.
It was in order to give impetus to those negotiations that just two weeks ago Australia, which has long been active in the United Nations and elsewhere on the chemical weapons issue, hosted the Government Industry Conference against Chemical Weapons, attended by senior officials from 66 Governments together with representatives of 95 per cent of the world's chemical industry. The Paris Conference on chemical weapons in January this year demonstrated that the international community is politically committed to concluding at the earliest date a comprehensive chemical weapons convention. The significance of the recent Canberra Conference, bringing together as it did on a major scale representatives of government and industry, is that it demonstrated that political will is now accompanied by the necessary practical will - a practical will to bring the talking to a close, a practical will to put into effect, sooner rather than later, a convention that will be workable and effective in the real modern industrial world.
At Canberra, for the first time the world's chemical industry collectively signalled its unequivocal commitment to assist Governments to conclude a chemical-weapons ban. Industry also agreed to establish a formal International Industry Forum - representing chemical industries from all major blocs and sectors, not just the developed countries - to address the remaining practical issues to be resolved in the negotiation and implementation of a practical, verifiable, chemical-weapons convention.
The Canberra Conference identified a number of interim steps that could be taken prior to the conclusion of a convention - and which indeed in some countries were already being taken - steps both to build confidence in the possibility of a successful convention and to build the working arrangements that would be needed to put that convention into operation. There was general agreement at the Canberra Conference not only that 1990 would be a critical year for the negotiations, but that it should be possible to negotiate substantive outstanding issues to resolution within that time-frame.
We believe that it is a reasonable hope, and expectation, that as a result of all the developments in chemical weapons diplomacy this year, aid in particular with the momentum new generated by the Canberra Conference, the international community will get a better chemical-weapons convention, aid get it sooner than might otherwise have been the case. 
Already there have been further very positive signs that this momentum will be maintained. The statements made from this rostrum in the last week by President Bush and Foreign Minister Shevardnadze, following as they did the agreement a few days earlier between the United States and the Soviet Union on the exchange of data and other confidence-building measures, were very welcome. These developments are important not only in their own right, but because they indicate that the dialogue between the United States and the Soviet Union on chemical weapons is keeping pace with multilateral negotiations, that both major Powers are now firmly committed to advancing the Geneva negotiations, and that they will help ensure that those multilateral negotiations conclude successfully and soon.
Nuclear disarmament, through progressive, stabilizing reductions in the existing arsenals, remains a high priority. This is properly recognized as an imperative in its own right. But it is also closely related to another vital objective; preventing the further spread of nuclear weapons. Australia remains a dedicated supporter of the Treaty on the Non-Proliferation of Nuclear Weapons, the single most effective and widely supported international arms control agreement in existence. We share with the overwhelming majority of United Nations Members the conviction that the world would be a very much more dangerous place without that Treaty and the standards of international behaviour it sets.
Preparations have begun for the Fourth Review Conference of the Treaty next year. Australia is actively participating with other parties to the Non-Proliferation Treaty in this important process, with the aim of further strengthening the Treaty to meet the proliferation challenges of the 1990s. Such challenges are emerging strongly in a number of regions. The Treaty's effectiveness would be increased by still wider membership and we appeal again to those States which have not already become parties to do so as a matter of priority. 
A ban on nuclear testing also occupies a central place in the quest for disarmament. We welcome the progress being made in the bilateral super-Power negotiations on nuclear testing and the developments on a number of fronts on the key issue of verification. What is clearly lacking  however, in the Conference on Disarmament - the body that has the relevant ability add authority - is the consensus to establish an ad hoc committee to put in place systematically the building blocks for an effectively verifiable comprehensive test-ban treaty. Australia is firmly committed to the early conclusion of a comprehensive test-ban treaty and we shall again sponsor a draft resolution urging the member States of the Conference on Disarmament to meet their responsibilities in this regard.
Efforts at the global level ate important in securing the objectives of peace and disarmament. But constructive and balanced endeavours at the regional level can also make an important contribution. Representatives will be aware of the action that the countries of the South Pacific took in 19B5 to conclude the South Pacific Nuclear Free Zone Treaty, which has now, just in this last year, been ratified and taken effect. That Treaty is not only consistent with the Charter of the United Nations  d the nuclear non-proliferation Treaty, but gives important witness to the aspirations of a region which, while it may be remote from most of the world's present centres of conflict, is no less deeply committed to the cause of world peace.
The founders of the United Nations recognized that lasting security required more than even the prevention of wars and the reduction of armaments that true security was multidimensional in character, resting ultimately on improving the quality of life of all the peoples of the world. Our founders understood that military and economic and personal security were indivisible and that the origins of many conflicts lay in economic hardships and the denial of basic human rights. 
These issues still rightly loom very large in the work of the United Nations system, and, if anything, have increased in their international significance. 'We the peoples of the United Nations" - to quote the opening lines of the United Nations Chatter - are today bound together in many complex ways. We face common problems which can be solved only by common efforts. The United Nations, if it is to remain a relevant institution, must be closely involved in all these efforts. It has a role to play in co-ordinating, aid in some cases leading, international efforts against threats to the environment, such as the depletion of the ozone layer, and other phenomena that put our common habitat at risk. The United Nations has a role to play in encouraging dialogue and practical action on the many pressing economic problems faced by so many countries, especially those of debt, poverty, and other barriers to trade and economic growth. The world simply cannot be regarded as free from the sources of tension which lead to international conflict until the problems of poverty and gross economic inequality are overcome. The United Nations has a role to play in combating terrorism aid in the fight against drug trafficking, which today pose threats to the very fabric of some of our communities. It has a crucial role to play in the whole range of humanitarian endeavours - from promoting fundamental human rights and freedoms, to caring for refugees and eradicating life-threatening epidemics - where so much has already been achieved, but so much remains to be done.
The General Assembly will debate all those aid other matters of major international concern, demonstrating the unchanging validity and vitality of the Organization, and in so debating the issues it will have the unequivocal support of my country. Mr. Herbert V. Evatt, who was President of the third session of the General Assembly back in 1948, summed up Australia's view of the United Nations in the following memorable terms over 40 years ago. The United Nations, he said:
"... is the best presently available instrument both for avoiding the supreme end ultimate catastrophe of a third world war, waged with all-destroying weapons, and also for establishing an international order which should and can assure to mankind security against poverty, unemployment, ignorance, famine and disease".
That vision of an active and effective United Nations was shared by all our founding forebears, and the onus on all of us now is to keep faith with that vision. 
